DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/481866 filed on September 22, 2021.


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirmer et al. U.S. Patent Application Publication No. 2020/0081917 (herein as ‘Hirmer’) in combination with Hansen et al. U.S. Patent No. 9,779,393 (herein as ‘Hansen’), Kuchmann-Beauger et al. U.S. Patent Application Publication No. 2013/0262501 (herein as ‘Beauger’) and Iyer et al. U.S. Patent No. 8,849,813 (herein as ‘Iyer’).


As to claim 1 Hirmer teaches a system for disambiguating company profiles, the system comprising: 
an entity disambiguation computer comprising a memory (Par. 0040 Hirmer discloses a memory);, a processor (Par. 0058 Hirmer discloses a processor); , and a plurality of programming instructions (Par. 0115 Hirmer discloses programming language);
the plurality of programming instructions when executed by the processor cause the processor to:
build database of candidate companies with timed attributes (Par. 0051 Hirmer discloses building a knowledge graph when a first event occurs.  Par. 0038 Hirmer discloses metadata is associated with certain events birthday, sporting event, a workout session, traditional holiday.  These are seen as timed attributes); 
disambiguate timed attributes, (Par. 0094 Hirmer discloses disambiguate the time metadata); wherein to disambiguate the timed attributes, the plurality of programming instructions, when executed by the processor, cause the processor to:
Hirmer does not teach but Hansen teaches extract one or more features associated with the timed attributes into numeric elements within a feature vector per company based at least on translation of features (Col. 2 Lines 20-23 Hansen teaches the feature vectors are based upon the content of the item. Col. 3 Lines 25-35 Hansen discloses extracting metadata from items. Col. 10 Lines 42-45 Hansen discloses the item can be a business);
Hirmer and Hansen are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the disambiguating of identifiers of Hirmer to include the disambiguating of names of Hansen, to allow refer to sources. The suggestion/motivation to combine is that it would be obvious to try to distinguish a name from one particular entity instead of another entity (Col. 1 Lines 15-27 Hansen).
Hirmer in combination with Hansen does not teach but Beauger teaches ingest timed company metadata using a PostgreSQL database (Par. 0016 Beauger discloses SQL used to retrieve information. Par. 0070 Beauger discloses the metadata is related to entity name and time information);
Hirmer and Beauger are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the disambiguating of identifiers of Hirmer to include the disambiguating of information of Beauger, to retrieve relevant data. The suggestion/motivation to combine is that it would be obvious to try to improve business decision making (Par. 0002 Beauger).
Hansen teaches the timed metadata comprising individual company data, each linked to a company for a given time frame, wherein the individual company data for the company is indicative of company headcount reporting data during a given point in time (Par. 0107 Hansen a user accessing the user’s most recent sales revenue.  The period of “recent” is seen as given time frame.  The sales revenue is seen as “company headcount”);
company website and URL information, (Col. 12 Lines 60-66 Hansen discloses the company website and link to the website.  The link is seen as the url) company employment records (Col. 11 Lines 30-35 Hansen discloses the employees associated with the organization/business);
Hirmer teaches disambiguate location and geocoding using regular expressions to match text patterns and cross-reference one or more identified location components against one or more geocode databases (Par. 0053-0054 Hirmer discloses disambiguate the geographic location using the metadata. In one example the metadata is used to determine the category of the location which is a business);
Hansen teaches classify and disambiguate company name component from a company name associated with the company to identify at least a base name, a connector, a function and/or industry, and a legal identifier associated with the company name (Col. 12 Lines 25-35 Hansen discloses classifying the names to the domain name is the same as the organizations canonical name);
Hirmer in combination with Hansen and Beauger does not teach but Iyer teaches wherein a conditional random field (CRF) model is used to disambiguate the company name component (Col. 10 Lines 15-22 Iyer discloses using a CRF (Conditional random field) to locate names);
Hirmer and Iyer are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the disambiguating of identifiers of Hirmer to include the disambiguating of information of Iyer, to retrieve relevant data. The suggestion/motivation to combine is that it would be obvious to try to make it less difficult to identify companies associated with the person mentioned in the text (Col. 6 Lines 25-35 Iyer).
Hirmer teaches disambiguate employee attributes by mapping skills to skill topics implemented with a Latent Dirichlet Allocation (LDA) topic model algorithm (Par. 0092 Hirmer discloses filtering identifier content based upon a statistical model.  The statistical model is seen as the Latent Dirichlet Allocation. Par. 102 Hirmer disclose the name is associated with the identifier);
Hansen teaches train tree model for pre-selection of candidate companies for the company, wherein one or more manually annotated training examples are used to train the tree model, so as to facilitate identification of a pre-selection of candidate companies (Col. 13 Lines 10-22 Hansen discloses training the model to disambiguate organization names using a model based upon labels assigned to the training documents.  The labels are seen as annotated examples);
and wherein one or more algorithms used to train the tree model include Random Forrest algorithm, Gradient Boosting algorithm, Decision Tree algorithm, or a combination thereof (Col. 11 Lines 9-13 Hansen discloses using the random forest as a machine learning for the classification);
train similarity model for comparison of the candidate companies based at least on the pre-selection of candidate companies (Col. 12 Lines 25-30 Hansen discloses if the organization’s domain is the same name as the organization’s canonical name); 
wherein the similarity model is trained to determine whether two given candidate companies are same, wherein the similarity model is trained using one of a Regression Algorithm, a Neural Network, or a Vector Similarity Algorithm paired with a learned threshold model (Col. 7 Lines 64-67 and Col. 8 Lines 23-34 Hansen discloses determining that two names are the same based upon the max and min similarity cosine.  The similarity cosine is seen as the vector similarity algorithm);
Hirmer teaches and in response to a determination that two given candidate companies are same merge the company profiles associated with the given candidate companies (Par. 0097 Hirmer discloses consolidating the addresses of assets that have the same place/venue.  The assets are businesses. Par. 0041 Hirmer discloses the metadata asset is a business).






Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  September 11, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159